PER Curiam.
In this case the appellant has made a motion to suspend the appeal for the purpose of enabling the Circuit Court to hear a motion for a -new trial, upon the ground of after-discovered evidence. The rule is well settled, by several recent decisions, that, in order to entitle the appellant to have such a motion granted, he must make such a prima facie showing as will satisfy this Court, that the motion is made in good faith and not for the purpose of delay merely; and that the showing made might, if not rebutted by any counter-showing, induce the Circuit Court to grant him a new trial. Inasmuch as the appeal is now pending, the result of which cannot possibly be foreseen, this Court does not feel at liberty to enter upon any discussion whatever of the facts, as some expression might fall from this Court in the course of such discussion which might be used to the prejudice either of the one side or the other, in the event that a new trial should be granted.
Under these circumstances, this Court deems it best to confine itself simply to the announcement of the conclusion which the Court has reached, after a careful consideration of the showing made in behalf of the motion.
Our conclusion is, that the showing made is not sufficient to warrant this Court in granting the motion.
It is, therefore, ordered, that the motion be dismissed.